Citation Nr: 0532079	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  96-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which denied claims for service 
connection for post-traumatic stress disorder (PTSD) and 
schizophrenia.

The veteran provided testimony in support of his appeal at a 
hearing held at the RO in November 1995.  A transcript of 
that hearing has been associated with his claims folder.

In August 2004, the Board remanded this appeal to the agency 
of original jurisdiction (AOJ) for additional development.  
The AOJ re-adjudicated both claims on appeal, in February 
2005, granting service connection for PTSD and confirming the 
prior denial of service connection for schizophrenia.


FINDING OF FACT

Schizophrenia was not diagnosed during service or within the 
one-year period immediately after separation, nor has it been 
currently demonstrated.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
schizophrenia are not met.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  	 

In this case, VA provided notice to the veteran and his 
representative of the evidence needed to substantiate his 
claim for service connection for schizophrenia, of the 
divisions of responsibility between VA and the veteran to get 
that information and evidence, and of the need for the 
veteran to send "any additional evidence or information you 
may have pertaining to your claim," by means of a VCAA 
letter issued in August 2004.  Thus, the veteran has received 
adequate VCAA notice.  See Short Bear v. Nicholson, No. 03-
2145 (U.S. Vet. App. Aug. 31, 2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  There has 
been no allegation, nor showing, of prejudice in this case.  
Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his claim 
prior to final adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
See Short Bear v. Nicholson, citing Mayfield, at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal, to include mental 
health treatment records from the Philadelphia, Pennsylvania, 
VA Medical Center, and has examined the veteran, in order to 
secure medical data sufficient for an equitable resolution of 
this appeal.  An attempt to secure any mental health 
treatment records from the VA Medical Center in Washington, 
D.C. yielded negative results, as that medical facility 
responded, in August 2000, that there were no treatment 
records for the veteran.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Additionally, service connection for any type of psychosis 
may be established by showing its manifestation to at least a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  VA considers schizophrenia a type of 
psychotic disorder.  See, at 38 C.F.R. § 4.130, the subtitle 
for Diagnostic Codes 9201-9211, which reads "Schizophrenia 
and other psychotic disorders."  Accordingly, if in this 
case it were shown that schizophrenia was diagnosed within 
the one-year period immediately following the veteran's 
discharge from active military service, the veteran could be 
presumptively service connected for this psychiatric 
disability.

When the veteran filed his application for service connection 
for PTSD and schizophrenia in February 1995, he specifically 
requested to be service-connected for PTSD and 
"nervousness."  He did not claim schizophrenia.  The record 
shows, and the veteran has acknowledged, that the veteran 
started receiving mental health treatment from VA in May 
1995, for his PTSD symptomatology, at which time PTSD was 
diagnosed.
 
A VA PTSD examination was conducted in July 1995, at which 
time the veteran complained of hallucinations, persecutory 
delusions, depression, survivor's guilt, and difficulty 
sleeping.  The examiner diagnosed chronic, paranoid 
schizophrenia and opined that PTSD was "not demonstrated."

The veteran's testimony at a hearing in November 1995 made no 
mention of schizophrenia.

In a November 1995 statement, the veteran's clinical 
psychologist and psychiatrist at a VA's PTSD Program reported 
that he was receiving weekly therapy for PTSD.  No diagnosis 
of schizophrenia was given.

On VA mental disorders examination in September 2004, the 
examiner pointed out that the veteran denied ever being 
treated for schizophrenia and that his treating VA 
psychologist and psychiatrist had never rendered such a 
diagnosis in his case.  In fact, the examiner noted that the 
veteran was not clear on how schizophrenia had become part of 
his claim.  Rather, the veteran was receiving treatment for 
his PTSD.

In the examiner's opinion, the veteran fulfilled a DSM-IV 
diagnosis of PTSD, but there was no evidence that he had 
"schizophrenia or anything related to a thought disorder."  
All of his symptoms could be accounted for by the diagnosis 
of PTSD with depressive features.

Because schizophrenia was not diagnosed within one year from 
separation, presumptive service connection is not warranted 
in this case.  Also, not only has the veteran stated that he 
is not seeking service connection for schizophrenia, but the 
essential criterion of a current disability is not shown to 
be met in this case, the July 1995 isolated diagnosis of 
schizophrenia notwithstanding.  That being the case, the 
claim fails on a direct service connection basis as well.  As 
noted earlier, the Court has categorically stated that, 
without competent evidence of a current disability, there can 
be no valid claim.

Accordingly, insofar as it is not shown that schizophrenia is 
currently manifested, the Board must necessarily conclude 
that the criteria for entitlement to service connection for 
schizophrenia are not met and that the claim has thus failed.

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


